         Case 2:18-cv-03009-RBS Document 17 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PERKIOMEN VALLEY SCHOOL DISTRICT                    :
                                                    :
              v.                                    :       CIVIL ACTION NO. 18-3009
                                                    :      (Consolidated with 18-3165)
R.B., in her own right, and by and through her      :
Parents, K.A. & J.B.                                :

                                           ORDER

       AND NOW, this 13th         day of April 2021, upon consideration of Perkiomen Valley

School District’s Motion for Summary Judgment (ECF No. 11), and R.B., K.A., and J.B.’s

Motion for Summary Judgment (ECF No. 13), and all documents submitted in support thereof

and in opposition thereto, it is ORDERED as follows:

           1. Perkiomen Valley School District’s Motion (ECF No. 11) is DENIED.

           2. R.B., K.A., and J.B.’s Motion (ECF No. 13) is GRANTED.

           3. Within 30 days of the date of this Order, Perkiomen Valley School District shall

              issue reimbursement to R.B., K.A, and J.B. in accordance with the accompanying

              Memorandum.

           4. Within 45 days of the date of this Order, both parties shall submit legal

              memoranda on the issue of reimbursement of attorneys’ fees and costs. A hearing

              will be scheduled if needed.

       IT IS SO ORDERED.

                                                    BY THE COURT:

                                                   __/s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
